Citation Nr: 0914776	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  04-43 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for multilevel degenerative 
disc disease with spinal stenosis and radiculopathy to the 
right leg.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to August 
1956. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for 
multilevel degenerative disc disease with spinal stenosis and 
radiculopathy to the right leg.

In February 2009, the Veteran testified before the 
undersigned member of the Board at a Travel Board hearing.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for multilevel 
degenerative disc disease with spinal stenosis and 
radiculopathy to the right leg.  When the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

The Veteran has a current diagnosis of spondylosis of the 
lumbar spine without lower extremity radiculopathy.  He 
received a VA examination in March 2003, but the examiner did 
not have access to the Veteran's case file or other medical 
records.  The Veteran described his injury in service and the 
examiner opined that it is conceivable and therefore, more 
likely than not, that the Veteran's problem with his low back 
was initially caused by the events described during his 
injury in service.  No explanation regarding this conclusion 
was provided by the examiner.

In May 2005, the Veteran received an additional VA 
examination.  The examiner reviewed the case file in its 
entirety and concluded that he could not find a nexus between 
the Veteran's current disability and service.  The examiner 
provided a rationale for his conclusion.

As the record contains two opposing opinions, and the 
positive nexus opinion is vague and did not afford the 
examiner the opportunity to review the Veteran's file, the 
Board wishes to remand this case so that a doctor, who has 
not previously reviewed the claims file, may offer a medical 
opinion as to the etiology of the Veteran's current back 
disability.

Therefore, in order to afford the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
the case is REMANDED for the following action:

1.  The RO should obtain the records of 
all treatment the Veteran received from 
Drs. P. T. Greibel and C. W. Murphy as 
reported in his December 2, 2002, VA Form 
21-4142.

2.  Following a review of the relevant 
medical evidence in the claims file, a 
physician is asked to provide an opinion 
on the following:

Is it at least as likely as not (50 
percent or greater probability) that 
multilevel degenerative disc disease with 
spinal stenosis and radiculopathy to the 
right leg, began during service or is 
otherwise linked to any incident of 
service.

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and 
as likely support the contended causal 
relationship; less likely weighs against 
the claim.  The clinician is requested to 
provide a rationale for any opinion 
provided.  If the clinician determines 
that the requested opinion cannot be 
provided without resort to mere 
speculation, he or she should discuss why 
an opinion is not possible.

 3.  After completion to the extent 
possible of the directed development, re-
adjudicate the Veteran's claim.  If the 
claim remains denied, issue an appropriate 
supplemental statement of the case and 
forward the case to the Board for final 
adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




